 





VERUS INTERNATIONAL, INC.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of this 1st day of
June 2019 by and between Verus International, Inc., a Delaware corporation with
a principal place of business in Gaithersburg, MD (the “Company”), and Chris
Cutchens, an individual (the “Executive”).

 

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

 

Section 1. Term of Employment.

 



  (a) General. The Company will employ Executive, and Executive will be employed
by the Company, for the period set forth in Section 1(b), in the positions set
forth in Section 2, and upon the other terms and conditions herein provided
commencing on June 1, 2019 (the “Effective Date”).         (b) Term. The
Agreement shall become effective on the Effective Date and shall continue unless
earlier terminated as provided in Section 6 (the “Term”). The Executive’s
employment with the Company shall be “at will,” meaning that the Executive’s
employment may be terminated by the Company or the Executive at any time and for
any reason provided that Executive may not voluntarily terminate his employment
upon less than thirty (30) days prior written notice delivered to the Company,
or upon such shorter notices as Company and Executive agree.         (c)
Location. During the Term, the Executive’s principal place of employment shall
be in Gaithersburg, MD. The Executive acknowledges that Executive’s duties and
responsibilities shall require the Executive to travel on business to the extent
reasonably necessary to fully perform Executive’s duties and responsibilities
hereunder.

 

Section 2. Duties and Exclusivity.

 



  (a) During the Term, the Executive (i) shall serve as Chief Financial Officer
of the Company, with responsibilities, duties and authority customary for such
position, subject to direction by the Chief Executive Officer of the Company,
(ii) shall report directly to the Chief Executive Officer; (iii) shall devote
all the Executive’s working time and efforts to the business and affairs of the
Company and its subsidiaries; and (iv) agrees to observe and comply with the
Company’s rules and policies as adopted by the Company from time to time. The
Executive’s duties, responsibilities and authority may include services for one
or more subsidiaries of the Company.         (b) Notwithstanding anything to the
contrary in Section 2(a) above, the Executive may (i) serve as a director,
trustee or officer or otherwise participate in not-for-profit educational,
welfare, social, religious and civic organizations. During the Term, Executive
shall not accept any other employment or consultancy or serve on the board of
directors or similar body of any entity unless such position is approved by the
Chief Executive Officer.         (c)  Exclusivity. The Executive hereby
represents to the Company that: (i) the execution and delivery of this Agreement
by the Executive and the Company and the performance by the Executive of the
Executive’s duties hereunder do not and shall not constitute a breach of,
conflict with, or otherwise contravene or cause a default under, the terms of
any other agreement or policy to which the Executive is a party or otherwise
bound or any judgment, order or decree to which the Executive is subject; (ii)
that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other Person which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iii) the Executive is not bound by any
agreement with any previous employer or other party to refrain from (A)
competing with the business of, or (B) soliciting the customers of, that
employer or party, in each case, which would be violated by the Executive’s
employment with the Company; and (iv) the Executive understands the Company will
rely upon the accuracy and truth of the representations and warranties of the
Executive set forth herein and the Executive consents to such reliance.

 







   

 

 



  (d) Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices, if any,
then held with the Company or any of its subsidiaries, and, at the Company’s
request, Executive shall execute such documents as are necessary or desirable to
effectuate such resignations.

 







Section 3. Compensation.

 



  (a) Salary. In consideration of all of the services rendered by the Executive
under the terms of this Agreement, the Company shall pay to the Executive a base
salary at the annualized rate of Seventy-Five Thousand Dollars ($75,000.00),
less payroll deductions and all required withholdings. The Base Salary shall
increase to One Hundred and Twenty-Five Thousand Dollars ($150,000.00), less
payroll deductions and all required withholdings, the first payroll subsequent
to the Company completing a capital raise in excess of Three Million Dollars
($3,0000,000). Executive’s Base Salary shall be subject to annual review and
upward adjustment only by the Chief Executive Officer of the Company, beginning
on November 1, 2020. The Base Salary shall be paid in accordance with the
customary payroll practices of the Company in effect. The Executive’s salary, as
adjusted from time to time under this Section 3(a), is referred to as (“Base
Salary”).         (b) Annual Bonus. With respect to each Company fiscal year
that ends during the Term, commencing with fiscal year 2019, the Executive shall
be eligible to receive an annual performance-based cash bonus (the “Annual
Bonus”) which shall be payable based upon the attainment of individual and/or
Company performance goals established by the Chief Executive Officer. The target
amount of such Annual Bonus shall equal 50% of Executive’s Base Salary in the
year to which the Annual Bonus relates, provided that the actual amount of the
Annual Bonus may be greater or less than such target amount (the “Target
Bonus”). Each Annual Bonus, if any, for a fiscal year shall be payable, less
payroll deductions and all required withholdings, no later than the fifteenth
day of the second month following the end of such fiscal year.         (c)
Reimbursement of Expenses. The Company will promptly reimburse Executive for all
reasonable out-of-pocket business expenses that are incurred by Executive in
furtherance of the Company’s business in accordance with the Company’s policies
with respect thereto as in effect.         (d) Benefits. In addition to any
benefits provided by this Agreement, Executive shall be entitled to participate
generally in all employee benefit, welfare and other plans, practices, policies
and programs and fringe benefits maintained by the Company on a basis no less
favorable than those provided to other similarly-situated executives of the
Company. The Executive understands that, except when prohibited by applicable
law, the Company’s benefit plans and fringe benefits may be amended, enlarged,
diminished or terminated prospectively by the Company from time to time, in its
sole discretion, and that such shall not be deemed to be a breach of this
Agreement. In the event that the Company does not have group health plan
coverage in place for medical, dental and vision coverage, the Company shall
reimburse the employee for out-of-pocket costs, up to a maximum of $2,000 per
month, to obtain equivalent coverage for employee and dependents until the
Company is able to provide these benefits.         (e) Paid Time Off. Executive
shall be entitled to accrue ten (10) days of paid time off during each calendar
year in accordance with and subject to the terms of the Company’s vacation
policy applicable to other executive officers of the Company, as it may be
amended prospectively from time to time. Any accrued paid time off that is not
used in the calendar year in which it is earned will be eligible to be carried
forward to, or otherwise used in, any subsequent calendar year, provided that
Executive shall not be allowed to accrue paid time off in excess of ten (10)
days at any one time.







 

   

 

 



  (f) Holidays. During the Employment Period, Executive shall be entitled to
holidays consistent with the Company’s current policy, which may be amended from
time to time.         (g) Relocation. The Company will promptly reimburse
Executive for all reasonable expenses that are incurred by Executive to relocate
Executive and dependents to Gaithersburg, MD, in accordance with the Company’s
policies with respect thereto as in effect.

 









Section 4. Equity Awards.

 



  (a) Restricted Stock Grant. In addition to Base Salary, as part of the
Executive’s overall compensation, the Executive shall receive a restricted stock
award of 30,000,000 shares of the Company’s common stock (the “Restricted
Shares”). For so long as the Executive remains continuously employed by the
Company, the Restricted Shares shall vest as follows: 25% of the Shares shall
vest at the 6 months, 1 year, 2 year, and 3 year anniversaries of the Agreement.
In the event of a Change in Control while the Executive is employed by the
Company, any unvested portion of the Restricted Shares shall vest immediately
upon the Change in Control. The Restricted Shares grant shall be evidenced in
writing by, and subject to the terms and conditions of a restricted stock
agreement, which agreement shall expire ten (10) years from the date of grant
except as otherwise provided herein or in such restricted stock agreement.      
  (b) Section 83(b) Election. The Executive hereby acknowledges that the
Executive has been informed that, with respect to the Restricted Stock, the
Executive may file an election with the Internal Revenue Service, within 30 days
of the Date of the Grant, electing pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, (the Code) to be taxed currently on any
difference between the purchase price of the Restricted Stock and their fair
market value on the date of purchase. Absent such an election, taxable income
will be measured and recognized by the Executive at the time or times at which
the forfeiture restrictions on the Restricted Stock lapse. The Executive is
strongly encouraged to seek the advice of his own tax consultants in connection
with the issuance of the Restricted Stock and the advisability of filing of the
election under Section 83(b) of the Code. THE EXECUTIVE ACKNOWLEDGES THAT IT IS
NOT THE COMPANYS, BUT RATHER THE EXECUTIVES SOLE RESPONSIBILITY TO FILE THE
ELECTION UNDER SECTION 83(b) TIMELY.         (c) Sale of Shares. Executive
agrees that he will not loan or pledge any securities of the Company owned by
him or which he may accrue in the future through restricted stock, option or
other equity awards as collateral for any indebtedness.

 







Section 5. Compliance with Company Policy.

 

During the Term, the Executive shall observe all Company rules, regulations,
policies, procedures and practices in effect from time to time, including,
without limitation, such policies and procedures as are contained in the Company
policy and procedures manual, as may be amended or superseded from time to time.

 

Section 6. Termination of Employment.

 

Executive’s employment with the Company may be terminated during the Term of
this Agreement for any of the following reasons:

 



  (a) By The Company For Cause. At any time during the Term, the Company may
terminate Executive’s employment hereunder for Cause. For purposes of this
Agreement, “Cause” shall mean the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (i) conduct by Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by Executive of a felony or
any misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or
conduct by Executive that would reasonably be expected to result in material
injury to the Company if he were retained in his position; (iii) continued,
willful and deliberate non-performance by Executive of his duties hereunder
(other than by reason of Executive’s physical or mental illness, incapacity or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Company; (iv) a material breach by
Executive of any of the provisions contained in Paragraph 7 of this Agreement;
(v) a material violation by Executive of the Company’s employment policies which
has continued for more than thirty (30) days following written notice of such
violation from the Company; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials.

 





   

 

 



  (b) By The Company for Without Cause. At any time during the Term, the Company
may terminate Executive’s employment hereunder without Cause.         (c) By The
Executive. At any time during the Term, Executive may terminate his employment
hereunder for any reason.         (d) Right to Severance. In the event the
Company terminates Executive’s employment Without Cause and if Executive
executes and does not revoke during any applicable revocation period a general
release of all claims against the Company and its affiliates in a form
acceptable to the Company (a “Release of Claims”) within a reasonable period of
time specified by the Company and in compliance with applicable law, following
such termination, then in addition to any accrued obligations payable under
Section 6(d)(i) below, the Company shall:

 









    i. Provided the Executive has been employed for a minimum of twelve (12)
months but less than twenty-four (24) months, pay to the Executive six (6)
months of the Executive’s current Base Salary, less payroll deductions and all
required withholdings, paid over time in accordance with the Company’s payroll
practices then in effect;             ii. Provided the Executive has been
employed for a minimum of twenty-four (24) months, pay to the Executive twelve
(12) months of the Executive’s current Base Salary, less payroll deductions and
all required withholdings, paid over time in accordance with the Company’s
payroll practices then in effect; and             iii. The Company shall notify
Executive of any right to continue group health plan coverage sponsored by the
Company immediately prior to Executive’s date of termination pursuant to the
provisions of applicable law including, but not limited to, the provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). If Executive elects to receive such continued healthcare coverage,
the Company shall directly pay, or reimburse Executive for, the premium for
Executive and Executive’ s covered dependents, less the amount of Executive’s
monthly premium contributions for such coverage prior to termination, for the
period commencing on the first day of the first full calendar month following
the date the Release of Claims becomes effective and irrevocable through the
earlier of (i) the last day of the six (6) or twelve (12) full calendar months
(such period consistent with the severance payment period set forth in Section
6(d)(i) and 6(d)(ii) above) following the date the Release of Claims becomes
effective and irrevocable (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s). Executive shall notify the Company immediately if Executive
becomes covered by a group health plan of a subsequent employer. After the
Company ceases to pay premiums pursuant to this subsection, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA or other applicable law.





 

For purposes of this Section 6(e), Executive’s termination of employment at the
end of the Term following an earlier notice of nonrenewal by the Company shall
be treated as a termination of the Executive’s employment by the Company without
Cause as of the last day of the Term.

 

   

 

 



  (e) Upon a termination of the Executive’s employment for any reason, (i) the
Executive shall be entitled to receive: (A) any portion of the Executive’s Base
Salary through the date of employment termination not theretofore paid, (B) any
expenses owed to the Executive under Section 3(c) above, (C) any accrued but
unused vacation pay owed to the Executive pursuant to Section 3(e) above, any
pro-rated and unpaid Annual Bonus pursuant to Section 3(b) above, and (E) any
amount arising from the Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements under Section 3(d) above, which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements.         (f) The payments and
benefits described in this Section 6 shall be the only payments and benefits
payable in the event of the Executive’s termination of employment for any
reason.



 





Section 7. Competitive Activity; Confidentiality; Nonsolicitation.

 

(a) Acknowledgements and Agreements. Executive hereby acknowledges and agrees
that in the performance of Executive’s duties to the Company during the
Employment Period, Executive will be brought into frequent contact with existing
and potential customers of the Company throughout the world. Executive also
agrees that trade secrets and confidential information of the Company, more
fully described in subparagraph 7(e)(i), gained by Executive during Executive’s
association with the Company, have been developed by the Company through
substantial expenditures of time, effort and money and constitute valuable and
unique property of the Company. Executive further understands and agrees that
the foregoing makes it necessary for the protection of the Company’s Business
that Executive not compete with the Company during his employment with the
Company, and not compete with the Company for a defined period thereafter, as
further provided in the following subparagraphs.

 

(b) Covenants.

 

(i) Covenants During Employment. While employed by the Company, Executive will
not compete with the Company anywhere in the world. In accordance with this
restriction, but without limiting its terms, while employed by the Company,
Executive will not:

 



    (A) enter into or engage in any business which competes with the Company’s
Business;             (B) solicit customers, business, patronage or orders for,
or sell, any products or services in competition with, or for any business that
competes with, the Company’s Business;             (C) divert, entice or
otherwise take away any customers, business, patronage or orders of the Company
or attempt to do so; or             (D) promote or assist, financially or
otherwise, any person, firm, association, partnership, corporation or other
entity engaged in any business which competes with the Company’s Business.

 







(ii) Covenants Following Termination. For two (2) years following the
termination of Executive’s employment, Executive shall not:

 



    (A) enter into or engage in any business which competes with the Company’s
Business;             (B) solicit customers, business, patronage or orders for,
or sell, any products and services in competition with, or for any business,
wherever located, that competes with, the Company’s Business;

 









   

 

 





    (C) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company, or attempt to do so; or             (D) promote or
assist, financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
Company’s Business.               The time period set forth in subparagraph
7(b)(ii) may be extended to such longer period as determined by the Company in
its sole discretion, provided that if the Company extends the applicable period,
the Company shall make payment to Executive of the Base Salary during any such
extended period.

 





(iii) Indirect Competition. For the purposes of subparagraphs 7(b)(i) and (ii)
inclusive, but without limitation thereof, Executive will be in violation
thereof if Executive engages in any or all of the activities set forth therein
directly as an individual on Executive’s own account, or indirectly as a
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which Executive or Executive’s
spouse, child or parent owns, directly or indirectly, individually or in the
aggregate, more than one percent (1%) of the outstanding stock.

 

(iv) If it is judicially determined that Executive has violated this
subparagraph 7(b) and the Company obtains an injunction or other equitable
relief, then the period applicable to each obligation that Executive has been
determined to have violated will be automatically extended by a period of time
equal in length to the period during which such violation occurred.

 

(c) The Company. For purposes of this paragraph 7, the Company shall include any
and all direct and indirect subsidiary, parent, affiliated, or related companies
of the Company for which Executive worked or had responsibility at the time of
termination of his employment and at any time during the two (2) year period
prior to such termination.

 

(d) Non-Solicitation; Non-Association. Executive will not directly or indirectly
at any time during the period of Executive’s employment, or for five (5) years
thereafter, attempt to disrupt, damage, impair or interfere with the Company’s
Business by raiding any of the Company’s employees, soliciting any of them to
resign from their employment by the Company or associating with any of them for
the express purpose of encouraging them to resign from their employment by the
Company, or by disrupting the relationship between the Company and any of its
consultants, agents or representatives.

 

Executive acknowledges that this covenant is necessary to enable the Company to
maintain a stable workforce and remain in business.

 

(e) Further Covenants.

 

(i) Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, during or after Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, without limitation as to when or how Executive may have acquired
such information. Such confidential information shall include, without
limitation, the Company’s unique selling, manufacturing and servicing methods
and business techniques, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information and other business information.
Executive specifically acknowledges that all such confidential information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of Executive and whether compiled by the
Company, and/or Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by Executive during Executive’s employment with the Company
(except in the course of performing Executive’s duties and obligations to the
Company) or after the termination of Executive’s employment shall constitute a
misappropriation of the Company’s trade secrets.

 

   

 

 

(ii) Executive agrees that upon termination of Executive’s employment with the
Company, for any reason, Executive shall return to the Company, in good
condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
subparagraph 7(e)(i) of this Agreement.

 

(f) Discoveries and Inventions; Work Made for Hire.

 

(i) Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or (C)
results from any work performed by Executive for the Company, Executive will
assign to the Company the entire right, title and interest in and to any such
idea, discovery, invention, improvement, software, writing or other material or
design. Executive has no obligation to assign any idea, discovery, invention,
improvement, software, writing or other material or design that Executive
conceives and/or develops entirely on Executive’s own time without using the
Company’s equipment, supplies, facilities, or trade secret information unless
the idea, discovery, invention, improvement, software, writing or other material
or design either: (x) relates to the business of the Company, or (y) relates to
the Company’s actual or demonstrably anticipated research or development, or (z)
results from any work performed by Executive for the Company. Executive agrees
that any idea, discovery, invention, improvement, software, writing or other
material or design that relates to the business of the Company or relates to the
Company’s actual or demonstrably anticipated research or development which is
conceived or suggested by Executive, either solely or jointly with others,
within one (1) year following termination of Executive’s employment under this
Agreement or any successor agreements shall be presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Company’s equipment, supplies, facilities, and/or trade secrets.

 

(ii) In order to determine the rights of Executive and the Company in any idea,
discovery, invention, improvement, software, writing or other material, and to
insure the protection of the same, Executive agrees that during Executive’s
employment, and, to the extent related to the Company’s Business, for one (1)
year after termination of Executive’s employment under this Agreement or any
successor agreement, Executive will disclose immediately and fully to the
Company any idea, discovery, invention, improvement, software, writing or other
material or design conceived, made or developed by Executive solely or jointly
with others. The Company agrees to keep any such disclosures confidential.
Executive also agrees during Executive’s employment, and, to the extent related
to the Company’s Business, for one (1) year after termination of Executive’s
employment under this Agreement or any successor agreement, to record
descriptions of all work in the manner directed by the Company and agrees that
all such records and copies, samples and experimental materials will be the
exclusive property of the Company. Executive agrees that at the request of and
without charge to the Company, but at the Company’s expense, Executive will
execute a written assignment of the idea, discovery, invention, improvement,
software, writing or other material or design to the Company and will assign to
the Company any application for letters patent or for trademark registration
made thereon, and to any common-law or statutory copyright therein; and that
Executive will do whatever may be necessary or desirable to enable the Company
to secure any patent, trademark, copyright, or other property right therein in
the United States and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issued thereon. In the event the Company is unable, after reasonable effort, and
in any event after ten business days, to secure Executive’s signature on a
written assignment to the Company of any application for letters patent or to
any common-law or statutory copyright or other property right therein, whether
because of Executive’s physical or mental incapacity or for any other reason
whatsoever, Executive irrevocably designates and appoints the Corporate
Secretary of the Company as Executive’s attorney-in-fact to act on Executive’s
behalf to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of such letters patent,
copyright or trademark.

 

   

 

 

(iii) Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by Executive during Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) Verus
International, Inc., All Rights Reserved,” and will be in condition to be
registered or otherwise placed in compliance with registration or other
statutory requirements throughout the world.

 

(g) Confidentiality Agreements. Executive agrees that Executive shall not
disclose to the Company or induce the Company to use any secret or confidential
information belonging to Executive’s former employers. Except as indicated,
Executive warrants that Executive is not bound by the terms of a confidentiality
agreement or other agreement with a third party that would preclude or limit
Executive’s right to work for the Company and/or to disclose to the Company any
ideas, inventions, discoveries, improvements or designs or other information
that may be conceived during employment with the Company. Executive agrees to
provide the Company with a copy of any and all agreements with a third party
that preclude or limit Executive’s right to make disclosures or to engage in any
other activities contemplated by Executive’s employment with the Company.

 

(h) Relief. Executive acknowledges and agrees that the remedy at law available
to the Company for breach of any of Executive’s obligations under this Agreement
would be inadequate. Executive therefore agrees that, in addition to any other
rights or remedies that the Company may have at law or in equity, temporary and
permanent injunctive relief may be granted in any proceeding which may be
brought to enforce any provision contained in subparagraphs 7(b), 7(d), 7(e),
7(f) and 7(g) inclusive, of this Agreement, without the necessity of proof of
actual damage.

 

(i) Reasonableness. Executive acknowledges that Executive’s obligations under
this paragraph 7 are reasonable in the context of the nature of the Company’s
Business and the competitive injuries likely to be sustained by the Company if
Executive were to violate such obligations. Executive further acknowledges that
this Agreement is made in consideration of, and is adequately supported by the
agreement of the Company to perform its obligations under this Agreement and by
other consideration, which Executive acknowledges constitutes good, valuable and
sufficient consideration.

 

Section 8. Survival of Obligations.

 

The obligations of the Executive as set forth in Section 4, Section 6, Section
7, and Sections 9 through 13 below shall survive the term of this Agreement and
the termination of Executive’s employment hereunder regardless of the reason(s)
therefor.

 

Section 9. Equitable Remedies.

 

Executive agrees that any damages awarded the Company for any breach of Sections
10 through 11 of this Agreement by Executive would be inadequate. Accordingly,
in addition to any damages and other rights or remedies available to the
Company, the Company shall be entitled to obtain injunctive relief from a court
of competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement. In the event that either party
commences litigation against the other under this Agreement the prevailing party
in said litigation shall be entitled to recover from the other all costs and
expenses incurred to enforce the terms of this Agreement and/or recover damages
for any breaches thereof, including without limitation reasonable attorneys’
fees.

 

   

 

 

Section 10. Representations and Warranties.

 



  (a) Executive represents and warrants as follows that: (i) Executive has no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with the Executive’s undertaking a relationship with the Company; and (ii)
Executive has not entered into, nor will Executive enter into, any agreement
(whether oral or written) in conflict with this Agreement.         (b) The
Company represents and warrants to the Executive that this Agreement and the
Restricted Shares grant have been duly authorized by the Company’s Board of
Directors and are the valid and binding obligations of the Company, enforceable
in accordance with their respective terms.

 







Section 11. Miscellaneous.

 



  (a) Entire Agreement. This Agreement, the exhibits attached hereto, and the
Restricted Shares granted concurrently herewith under Section 4(a) hereof,
contain the entire understanding of the parties and supersede all previous
contracts, arrangements or understandings, express or implied, between the
Executive and the Company with respect to the subject matter hereof or his
engagement by the Company as Chief Financial Officer. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement or in the attached exhibits.         (b) Section
Headings. The section headings herein are for the purpose of convenience only
and are not intended to define or limit the contents of any section.         (c)
Severability. If any provision of this Agreement shall be declared to be invalid
or unenforceable, in whole or in part, the remainder of this Agreement shall be
deemed the same.         (d) No Oral Modification; Waiver or Discharge. No
provisions of this Agreement may be modified, waived or discharged orally, but
only by a waiver, modification or discharge in writing signed by the Executive
and such officer as may be designated by the Board of Directors of the Company
to execute such a waiver, modification or discharge. No waiver by either party
hereto at any time of any breach by the other party hereto of, or failure to be
in compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.         (e)
Invalid Provisions. Should any portion of this Agreement be adjudged or held to
be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement.         (f) Execution In Counterparts. The parties may sign this
Agreement in counterparts, all of which shall be considered one and the same
instrument. Facsimile transmissions, or electronic transmissions in .pdf format,
of any executed original document and/or retransmission of any executed
facsimile or .pdf transmission shall be deemed to be the same as the delivery of
an executed original of this Agreement.         (g) Governing Law And
Performance. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the state of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the state of Delaware or any other jurisdiction) that would cause
the application of the law of any jurisdiction other than the state of Delaware.
Any legal action or proceeding with respect to this Agreement shall be brought
in the courts of the state of Delaware or of the United States of America for
the State of Delaware. By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. The
prevailing party shall be entitled to all applicable remedies, including but not
limited to actual damages caused by breach and reasonable attorney’s fees and
costs.





 

   

 

 



  (h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Executive, the Executive’s heirs, executors and estate. The Executive may
not assign Executive’s obligations under this Agreement. Any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 11(h) or which becomes bound by the terms of this
Agreement by operation of law.         (i) Notices. Any notices or other
communications provided for hereunder may be made by hand, by certified or
registered mail, postage prepaid, return receipt requested, or by nationally
recognized express courier services provided that the same are addressed to the
party required to be notified at its address first written above, or such other
address as may hereafter be established by a party by written notice to the
other party. Notice shall be considered accomplished on the date delivered,
three days after being mailed or one day after deposit with the express courier,
as applicable.



 





Section 12. Section 409A.

 



  (a) It is intended that any compensation or benefits under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
provided under Treasury Regulations Sections 1.409A-1(b), and this Agreement
will be construed to the greatest extent possible as consistent with those
provisions, and to the extent not so exempt, this Agreement (and any definitions
hereunder) will be construed in a manner that complies with Section 409A. For
purposes of Section 409A, the Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Severance benefits
under Section 6(d) shall not commence until the Executive has a “separation from
service” for purposes of Section 409A.         (b) To the extent that any
reimbursement of expenses or in-kind benefits constitutes deferred compensation
under Section 409A, such reimbursement or benefit shall be provided no later
than December 31 of the year following the year in which the expense was
incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.         (c) If the Executive is deemed at
the time of his separation from service to be a specified employee for purposes
of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of
any portion of the compensation and benefits to which the Executive is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall be provided to the Executive immediately after the
earlier of (A) the expiration of the six-month period measured from the date of
the Executive’s separation from service with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A of the Code) or
(B) the date of the Executive’s death in a lump sum, and any remaining payments
due under the Agreement shall be paid as otherwise provided herein.

 







   

 

 

Section 13. Limitation of Payments upon Certain Events.

 



  (a) Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company shall cause to be determined, before any amounts
of the Payment are paid to Executive, which of the following alternative forms
of payment would maximize Executive’s after-tax proceeds: (i) payment in full of
the entire amount of the Payment (a “Full Payment”), or (ii) payment of only a
part of the Payment so that Executive receives that largest Payment possible
without being subject to the Excise Tax (a “Reduced Payment”), whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax (all computed at the highest marginal rate, net
of the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment, notwithstanding that all
or some portion the Payment may be subject to the Excise Tax.         (b) The
independent registered public accounting firm engaged by the Company for general
audit purposes as of the day prior to the date the first Payment is due shall
make all determinations required to be made under this Section 13. If the
independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, group or entity effecting
the transaction, the Company shall appoint a nationally recognized independent
registered public accounting firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
independent registered public accounting firm required to be made hereunder.    
    (c) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive at such time as requested
by the Company or Executive. If the independent registered public accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Payment, it shall furnish the
Company and Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.





 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company:       Verus International, Inc.             By: Anshu Bhatnagar    
Chief Executive Officer         Executive:               By: Chris Cutchens  

 

   

 

 

